Citation Nr: 1825287	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for arthritis of the low back. 

3. Entitlement to service connection for arthritis of the right shoulder.

4. Entitlement to service connection for arthritis of the bilateral knees. 

5. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army September 1979 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Board notes that a May 2010 rating decision denied entitlement to service connection for hypertension and arthritis on the basis that there was no designation of which joint was affected by arthritis nor was there a nexus to service for either claim.  Thereafter, pertinent service records which existed at the time of the May 2010 decision were associated with the claims folder which requires a readjudication of the May 2010 decision.  38 C.F.R. § 3.156(c).

The Board further notes that the Veteran originally filed a claim for service connection for arthritis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible orthopedic diagnoses of specific joints, the Board has amended the issue on appeal to three separate issues, namely entitlement to service connection for arthritis of the back, right shoulder, and bilateral knees. 

The AOJ granted service connection for PTSD and assigned an initial 30 percent rating, effective August 7, 2012.  The October 2014 rating decision granted an earlier effective date for the Veteran's PTSD, which is now 30 percent disabling effective January 11, 2010. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a November 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for hypertension, arthritis of the back, right shoulder, and bilateral knees, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has more nearly approximated deficiencies in most areas such as work and family relations due to symptoms such as passive suicidal ideations, social isolation, paranoia, anger, and mild memory loss. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran alleges that his PTSD warrants a higher rating than currently assigned, effective January 11, 2010.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD with depressive disorder, not otherwise specified (NOS) has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in March 2016.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan. 

After a review of the lay and medical evidence, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work and family relations due to symptoms such as passive suicidal ideations, social isolation, paranoia, anger, and mild memory loss.

The February 2010 VA treatment records stopped taking Prozac and felt agitated despite achieving better sleeping circumstances.  The Veteran denied suicidal or homicidal ideations, as well as audio visual hallucination, but still thought he was being watched by others. 

In November 2010 the Veteran was assessed with psychosis, NOS which had improved.  Subsequently, in April 2012 the Veteran's wife reported that he experienced mood swings.  However, the Veteran reported feeling more relaxed and sleeping better, with improved nightmares.  The Veteran denied psychotic or manic symptoms.  The May 2012 treatment records reflect continued success with the Veteran's medication as he was noted to have success sleeping, became less irritable, more at ease, and exuded confidence.  However, the clinician noted that the Veteran still did not like to socialize or trust others. 

The Veteran's wife reported an increase in violence during the Veteran's sleep, though on the clinician report he noted the Veteran's mood was described as "pretty happy", with an organized and goal oriented thought process, without the presence of suicidal or homicidal ideations in June 2012.  Moreover, in August 2012, the Veteran's wife reported an increase in nightmares and anger.  The Veteran himself reported that he felt approximately twenty percent social, though he did not come in contact with many people.  Additionally, he reported that the night prior, he was in panic mode and slept only about two and a half hours.  He denied suicidal and homicidal ideation, and was noted to have a relaxed mood and congruent affect.  He was assessed with anxiety disorder, NOS; rule out PTSD, and schizophrenia which appeared to be in the baseline. 

The April 2013 records reflect that the Veteran was oriented as to time and place, exhibited a euthymic and pleasant mood, and appropriate level of concentration.  On VA examination, the Veteran was noted to experience symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less, chronic sleep impairment, and mild memory loss.  The examiner identified that the Veteran exhibited suicidal ideations in the past, as well as partook in self-harm when the Veteran reported previously cutting himself to inflict harm without the intention of an actual suicide attempt.  As such, the examiner clarified that the Veteran did not have any current suicidal ideations. 

On examination in April 2014, the examiner noted that the Veteran experienced intrusive memories, negative alterations in cognitions and mood, avoidance of trauma-related stimuli, alterations in arousal, hypervigilance, significantly depressed mood, anhedonia, sleep difficulty, and a history of suicidal ideation and attempt.  The Veteran described his relationship with his wife as "touch and go," due in large part to his behavioral flare-ups.  The examiner noted that the Veteran experienced intermittent suicidal and/or homicidal ideations, thoughts, with no clear intent or plan to act. 

March 2015, the Veteran's mood was noted to be "getting worse", as he exhibited a dysphoric, anxious, and more reserved mood, which the clinician noted as well as observing that the Veteran allowed his wife to do the majority of the speaking during their session.  The report described the Veteran's psychiatric history including but not limited to, dissociative episodes, vivid flashbacks, and delusions. 

The September 2015 records provided context for the Veteran's history of suicidal attempt, as the clinician noted that the Veteran presently denied suicidal ideation but admitted to a history of more than four attempts including overdoses and cutting his wrists.  Later, in December 2015 the Veteran again endorsed a long history of frequently occurring, intermittent, fleeting, but passive suicidal ideation.  The January 2016 records reflect ongoing passive suicidal ideation without intent or plan, reiterating the Veteran's continued symptoms of depression, trouble falling asleep, and frustration. 

At the Veteran's November 2017 hearing he testified that his PTSD resulted in him being unable to handle loud noises, disconnecting from others, and becoming abusive within his household.  He alleged that things have worsened since 2010, as his PTSD has caused added pressure and stress on his family. 

The most recent, January 2018 treatment records noted that the Veteran had experienced increased intrusive memories, nightmares, and fear as a result of the recent news about North Korean threats to the United States.  As a result, the Veteran continued to avoid crowds of people, is intensely hypervigilant of his surroundings, with increased irritability and moodiness.  

The Board notes that throughout the appeal period the Veteran's symptomatology is most reflective of occupational and social impairment with deficiencies in most areas such as work and family relations due to symptoms such as asocial behavior, near-continuous depression affecting his ability to function properly including his markedly diminished interest or participation in significant activities, and unprovoked irritability with periods of violence. 

In this regard, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the Veteran's psychological evaluations endorsed the existence of intermittent fleeting suicidal ideations noted explicitly in the April 2014 and January 2018 records, the previous evaluations reference the Veteran's long standing history with the thoughts without intent to harm, which is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

To this end, the Board notes that the Veteran's symptoms do not warrant the higher 100 percent evaluation as there was reference to dissociative symptoms and delusions, however the bulk of the symptoms reflect a thought process that was intact; consistently orientated as to date, time, and place; and only mild memory loss.  

Lastly, the Board finds that the Veteran's description of his symptoms and functionality to be credible and competent evidence pertinent to the claim, particularly as it relates to the Veteran's consistent report of sleep disturbances, irritability, and suicidal ideations.  However, as it pertains to the limited inquiry as to whether the Veteran's symptoms results in total occupational and social impairment, the Board places greater probative weight on the clinical findings of the clinicians who have greater training and expertise in performing mental health examinations and reporting the nature and severity of those types of disabilities to the Board.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

Accordingly, granting the benefit of the doubt to the Veteran, the Board finds that a 70 percent rating is warranted for PTSD, for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for hypertension is reopened. 

Entitlement to service connection for arthritis is reopened. 

Entitlement to a 70 percent rating for service-connected PTSD is granted. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the outset, the Board notes that VA has made a formal finding of partial unavailability of the Veteran's service treatment records in a May 2010 memorandum.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, the Board's analysis of the claim has been undertaken with this heightened duty in mind. 

The medical evidence of record suggests that the Veteran has current orthopedic disabilities, which he attributes to active military service, and his military occupation specialty (MOS) as an infantryman.  At his November 2017 hearing, the Veteran stated that he would often go to sick call for his back, knees, and feet, and was advised to use a back brace in the late 1970's while he was stationed in Panama.  Regarding the Veteran's shoulder, he reported using a shoulder sling in Korea in approximately 2007 after a shoulder operation.  As such the Veteran contends that his orthopedic disabilities are the result of pushing and pulling equipment during service, including a sixty pound ruck, and the general wear and tear the comes with physical labor.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As such, the Veteran should be afforded a VA examination in connection with these orthopedic claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).

Similarly, there is a notation in the Veteran's treatment records that he carries a diagnosis of hypertension.  The Veteran alleged at his November 2017 hearing that he was diagnosed while in active duty service and when he transferred to the Reserves he was hospitalized due to a failed stress test and given blood pressure medication in approximately 2000-2002.  Notably, the Veteran's blood pressure throughout the record is as follows: 136/90 in December 1978; 130/70 in December 1998; 134/76 in January 1999; 132/84 in April 2001; 152/86 in December 2001; 144/88 in February 2003; and 136/84 in July 2003. The Veteran denied high or low blood pressure on examination in February 2003 for the Reserves.  However, in the May 2004 treatment records he was officially assessed with a hypertension diagnosis.  While the Veteran alleges he was originally diagnosed with hypertension in service, and there are missing service treatment records, the Board must seek a medical examination to determine the etiology of the Veteran's hypertension in order to proceed with adjudicating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran alleged that issues with authority, increased medication, sleep disturbances, physical limitations and pain, results in his inability to obtain and maintain substantially gainful employment.  Nevertheless, the claim for entitlement to a TDIU is inextricably intertwined with the service connection claims inasmuch that a grant of service connection and assignment of disability ratings could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records. 

2. Afford the Veteran appropriate VA examinations to determine the nature and etiology of his claimed orthopedic disabilities (back, right shoulder, right and left knee) and hypertension. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's orthopedic disabilities of the back, right shoulder, right and left knee had their onset or are etiologically related to the Veteran's period of active service from September 1979 to June 1995, to include the rigors of pushing and pulling equipment during service, including a sixty pound ruck sack, and the general wear and tear the comes with physical labor.  

The examiner is requested to identify the criteria for diagnosing hypertension, and provide opinion as to whether it is at least as likely as not that hypertension had its onset or is etiologically related to the Veteran's period of active service from September 1979 to June 1995.

In providing this opinion, the examiner is advised that service treatment records are incomplete due to no fault on the part of the Veteran.  His report of informal treatment for orthopedic complaints in service should be accepted as true although not documented.

The examiner is advised that a lack of medical evidence in-service is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  However, the examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's belief that his current disabilities are related to the cumulative effects of active military service. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


